                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WISCONSIN

 RALPH H. JURJENS III,
                                                                             ORDER
             Plaintiff,
       v.
                                                                    Case No. 20-cv-317-jdp
 MICHAEL DITTMAN, et al.

             Defendants.

            On April 2, 2020, I assessed plaintiff Ralph H. Jurjens III an initial partial payment of

$204.92 due by April 23, 2020. Now plaintiff has submitted a letter, which I construe as a

motion for an order requiring disbursement of $204.92 from plaintiff’s release account to make

the initial partial payment of the filing fee. Plaintiff’s general trust fund account lacks sufficient

funds, and plaintiff seeks an order requiring disbursement of $204.92 from plaintiff’s release

account.

            Pursuant to 28 U.S.C. § 1915(b)(1), prison officials are required to use a prisoner’s

release account to satisfy an initial partial payment if no other funds are available. Carter v.

Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005). However, plaintiff may only use

release account funds to pay the $204.92 initial partial payment, not the full $350.00 filing

fee.

                                                ORDER

            IT IS ORDERED that prison officials are directed to disburse $204.92 from plaintiff’s

release account for payment of the initial partial filing fee. Plaintiff’s initial partial filing fee is

due by April 23, 2020.

                    Entered this 2nd day of April, 2020.

                                         BY THE COURT:

                                         /s/
                                         PETER OPPENEER
                                         Magistrate Judge
